Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 9/6/2022  have been examined.  Claims 1, 4-6, 9-11, 14-16, and 19-20 have been amended.  No claims have been cancelled and added. Claims 1-20 are pending. 

Drawing Objections Withdrawn
In view of the amended drawings filed on 9/6/2022, the drawing objection is withdrawn.

Response to Arguments/Amendments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection. The following rejections are new grounds of rejections necessitated by the amendment filed on 9/6/2022.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. AIA  103 as being unpatentable over Tiwari (USPub:  2017/0290083, hereinafter referred to as Tiwari) in view of Wu (USPub: 2016/0360567, hereinafter referred to as Wu) and Dai (USPub: 2019/0124711, hereinafter referred to as Dai).

Regarding claim 1, Tiwari discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving a first radio resource control (RRC) message associated with an RRC release, the first RRC message including information associated with a resume identity (para. 21 and 22, wherein the identifier is a resume identify);
storing a context of the UE based on the first RRC message (para. 15, lines (para. 27, wherein the UE stored the RRC configuration);
transmitting, to the base station, a second RRC message associated with an RRC resume request based on the random access response, the second RRC message including one of a first resume identity or a second resume identity (para. 30, wherein the second identifier is the resume identity and  step 306 is based on step 304).
Although Tiwari discloses everything as applied above,  Tiwari does not explicitly disclose transmitting, to a base station, a random access preamble.  However, this concept is well known in the art as disclosed by Wu. In the same field of endeavor, Wu discloses 
transmitting, to a base station, a random access preamble after receiving the first RRC message (step 410 in FIG. 4, wherein a RACH preamble is transmitted after receiving RA preamble assignment);
receiving, from the base station, a random access response as a response to the transmission of the random access preamble (step 412 in FIG. 4, wherein a RAR is received).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wu’s method into Tiwari’s invention. One of ordinary skill in the art would have been motivated “for radio network temporary identifier (RNTI) allocation in dual connectivity” (para. 8, lines 2-4).
Although Tiwari and Wu disclose everything as applied above,  Tiwari and Wu do not explicitly disclose wherein which resume identity to be used for the RRC resume request among the first resume identity and the second resume identity is indicated by system information received from the base station.  However, this concept is well known in the art as disclosed by Dai. In the same field of endeavor, Dai discloses do not explicitly disclose 
wherein which resume identity to be used for the RRC resume request among the first resume identity and the second resume identity is indicated by system information received from the base station (para. 50-51, where multiple resume IDs are received by the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dai’s method into Tiwari and Wu’s invention. One of ordinary skill in the art would have been motivated “for acquiring and sending a resume ID, UE, an access network device and a computer storage medium” (para. 8, lines 3-4).


Regarding claim 6, Tiwari discloses a method performed by a base station in a wireless communication system, the method comprising:
receiving, from a user equipment (UE), the first RRC message includes information associated with a resume identity (para. 30, wherein the identifier is the resume identity).
Although Tiwari discloses everything as applied above,  Tiwari does not explicitly disclose broadcasting system information.  However, this concept is well known in the art as disclosed by Wu. In the same field of endeavor, Wu discloses 
broadcasting system information (para. 29, lines 14-15, where the system information is broadcasted by the base station);
receiving, from a user equipment (UE), which received first radio resource control (RRC) message associated with the RRC release before transmitting a random access preamble, the random access preamble (step 410 in FIG. 4, wherein a RACH preamble is transmitted and step 410 is performed after step 408);
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wu’s method into Tiwari’s invention. One of ordinary skill in the art would have been motivated “for radio network temporary identifier (RNTI) allocation in dual connectivity” (para. 8, lines 2-4).
Tiwari and Wu disclose everything as applied above.  Tiwari and Wu further disclose 
transmitting, to the UE, a random access response based on the random access preamble (Wu’s step 412 in FIG. 4, wherein a RAR is received); and
receiving, from the UE, a second RRC message associated with an RRC resume request as a response to the transmission of the random access response, the second RRC message including one of a first resume identity or a second resume identity (Tiwari’s para. 30, wherein the second identifier is the resume identity).
Although Tiwari and Wu disclose everything as applied above,  Tiwari and Wu do not explicitly disclose wherein which resume identity to be used for the RRC resume request among the first resume identity and the second resume identity is indicated by system information received from the base station.  However, this concept is well known in the art as disclosed by Dai. In the same field of endeavor, Dai discloses do not explicitly disclose 
wherein which resume identity to be used for the RRC resume request among the first resume identity and the second resume identity is indicated by system information received from the base station (para. 50-51, where multiple resume IDs are received by the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dai’s method into Tiwari and Wu’s invention. One of ordinary skill in the art would have been motivated “for acquiring and sending a resume ID, UE, an access network device and a computer storage medium” (para. 8, lines 3-4).

Regarding claim 11, it is substantially the same as claim 1, except claim 11 is in a UE device claim format. Tiwari discloses a UE has a transceiver, an controller (element 220 as a transceiver and element 200 as a controller in FIG. 2). Because the same reasoning applies, claim 11 is rejected under the same reasoning as claim 1.

Regarding claim 16, it is substantially the same as claim 6, except claim 16 is in a base station device claim format. Tiwari discloses a base station has a transceiver, an controller (element 220 as a transceiver and element 200 as a controller in FIG. 2). Because the same reasoning applies, claim 16 is rejected under the same reasoning as claim 6.

Claims  2-3, 7-8,  12-13,  and 17-18 are rejected under 35 U.S.C. AIA  103 as being unpatentable over Tiwari in view of Wu and Dai as applied to claims 1, 6, 11 and 16 above, and further in view of Dalsgaard et al. (USPub:  2011/0269460, hereinafter referred to as Dalsgaard).

Regarding claim 2, Tiwari, Wu and Dai disclose everything as applied above. Tiwari, Wu and Dai do does not explicitly disclose wherein the second identity corresponding to a short identity in case the full identity is not included in the system information.   However, this concept is well known in the art as disclosed by Dalsgaard. In the same field of endeavor, Dalsgaard discloses 
wherein the second identity corresponding to a short identity in case the full identity is not included in the system information (para. 62, lines 21-24, wherein the portion of the CSG TA is the SHORT CSG TA).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dalsgaard’s method into Tiwari, Wu and Dai’s invention. One of ordinary skill in the art would have been motivated for “mobility of UEs moving among, to or from a private network cell such as an E-UTRAN home e-NB” (para. 1, lines 4-6). 
Hence, Tiwari, Wu, Dai and Dalsgaard disclose 
wherein the first resume identity corresponding to a full resume identity is used for the second RRC message, in case that information associated with the full resume identity is included in the system information (Wu’s para. 8, lines 22-32), and 
wherein the second resume identity corresponding to a short resume identity is used for the second RRC message, in case that the information associated with the full resume identity is not included in the system information (Wu’s para. 8, lines 22-32 and Dalsgaard’s para. 62, lines 21-24).

Regarding claim 3, Tiwari, Wu, Dai and Dalsgaard disclose everything as applied above. Tiwari, Wu, Dai and Dalsgaard further disclose
wherein a type of the second RRC message is determined based on the information associated with the full resume identity is included in the system information (Tiwari’s para. 6, lines 10-13, wherein the service type information element is included).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dalsgaard’s method into Tiwari, Wu and Dai’s invention. One of ordinary skill in the art would have been motivated for “mobility of UEs moving among, to or from a private network cell such as an E-UTRAN home e-NB” (para. 1, lines 4-6). 

Regarding claim 7, Tiwari, Wu and Dai disclose everything as applied above. Tiwari, Wu and Dai do does not explicitly disclose wherein the second identity corresponding to a short identity in case the full identity is not included in the system information.   However, this concept is well known in the art as disclosed by Dalsgaard. In the same field of endeavor, Dalsgaard discloses 
wherein the second identity corresponding to a short identity in case the full identity is not included in the system information (para. 62, lines 21-24, wherein the portion of the CSG TA is the SHORT CSG TA).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dalsgaard’s method into Tiwari, Wu and Dai’s invention. One of ordinary skill in the art would have been motivated for “mobility of UEs moving among, to or from a private network cell such as an E-UTRAN home e-NB” (para. 1, lines 4-6). 
Hence, Tiwari, Wu, Dai and Dalsgaard disclose 
wherein the first resume identity corresponding to a full resume identity is used for the second RRC message, in case that information associated with the full resume identity is included in the system information (Wu’s para. 8, lines 22-32), and 
wherein the second resume identity corresponding to a short resume identity is used for the second RRC message, in case that the information associated with the full resume identity is not included in the system information (Wu’s para. 8, lines 22-32 and Dalsgaard’s para. 62, lines 21-24).

Regarding claim 8, Tiwari, Wu, Dai and Dalsgaard disclose everything as applied above. Tiwari, Wu and Dalsgaard further disclose
wherein a type of the second RRC message is determined based on the information associated with the full resume identity is included in the system information (Tiwari’s para. 6, lines 10-13, wherein the service type information element is included).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dalsgaard’s method into Tiwari, Wu and Dai’s invention. One of ordinary skill in the art would have been motivated for “mobility of UEs moving among, to or from a private network cell such as an E-UTRAN home e-NB” (para. 1, lines 4-6). 

Regarding claims 12-13, they are substantially the same as claims 2-3, except claims 12-13 in UE device claim format. Because the same reasoning applies, claims 12-13 are rejected under the same reasoning as claims 2-3.

Regarding claims 17-18, they are substantially the same as claims 7-8, except claims 17-18 are in base station device claim format. Because the same reasoning applies, claims 17-18 are rejected under the same reasoning as claims 7-8.

Claims  4, 9, 14, and 19 are rejected under 35 U.S.C. AIA  103 as being unpatentable over Tiwari in view of Wu and Dai as applied to claims 1, 6, 11 and 16 above, and further in view of Vajapeyam et al. (USPub: 2016/0095018, hereinafter referred to as Vajapeyam).

Regarding claim 4, Tiwari, Wu and Dai disclose everything as applied above. Tiwari, Wu and Dai further disclose 
wherein the resume identity includes a first part for a base station identifier and a second part for a UE identifier (Wu’s para. 28, lines 16-18 and para. 31, lines 15-16),
wherein the context of the UE includes at least one of signaling radio bearer (SRB) configuration, data radio bearer (DRB) configuration, security key information (Tiwari’s para. 30 ,lines 2-5),
wherein a size of the first resume identity is 40 bits and a size of the second resume identity is smaller than the size of the first resume identity (the selected a  specific number of the bits for the identity is a designer’s choice).
Although Tiwari, Wu and Dai disclose everything as applied above, Tiwari, Wu and Dai do does not explicitly disclose wherein the second RRC message further includes a resume cause and a short message authentication code-integrity (MAC-I). However, this concept is well known in the art as disclosed by Vajapeyam. In the same field of endeavor, Vajapeyam discloses
wherein the second RRC message further includes a resume cause and a short message authentication code-integrity (MAC-I) (para. 137, lines 14-17 and 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Vajapeyam’s method into Tiwari, Wu and Dai’s invention. One of ordinary skill in the art would have been motivated “for accessing a cell using an unlicensed radio frequency spectrum band” (para. 9, lines 2-3).

Regarding claim 9, Tiwari, Wu and Dai disclose everything as applied above. Tiwari, Wu and Dai further disclose 
wherein the resume identity includes a first part for a base station identifier and a second part for a UE identifier (Wu’s para. 28, lines 16-18 and para. 31, lines 15-16),
wherein the context of the UE includes at least one of signaling radio bearer (SRB) configuration, data radio bearer (DRB) configuration, security key information (Tiwari’s para. 30 ,lines 2-5),
wherein a size of the first resume identity is 40 bits and a size of the second resume identity is smaller than the size of the first resume identity (the selected a  specific number of the bits for the identity is a designer’s choice).
Although Tiwari, Wu and Dai disclose everything as applied above, Tiwari, Wu and Dai do does not explicitly disclose wherein the second RRC message further includes a resume cause and a short message authentication code-integrity (MAC-I). However, this concept is well known in the art as disclosed by Vajapeyam. In the same field of endeavor, Vajapeyam discloses
wherein the second RRC message further includes a resume cause and a short message authentication code-integrity (MAC-I) (para. 137, lines 14-17 and 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Vajapeyam’s method into Tiwari, Wu and Dai’s invention. One of ordinary skill in the art would have been motivated “for accessing a cell using an unlicensed radio frequency spectrum band” (para. 9, lines 2-3).

Regarding claim 14, it is substantially the same as claim 4, except claim 14 is in a UE device claim format. Because the same reasoning applies, claim 14 is rejected under the same reasoning as claim 4.

Regarding claim 19, it is substantially the same as claim 9, except claim 19 is in a base station device claim format. Because the same reasoning applies, claim 9 is rejected under the same reasoning as claim 9.

Claims  5, 10, 15, and 20 are rejected under 35 U.S.C. AIA  103 as being unpatentable over Tiwari in view of Wu and Dai’s applied to claims 1, 6, 11 and 16 above, and further in view of Rayavarapu et al. (USPub: 2013/0260740, hereinafter referred to as Rayavarapu).

Regarding claim 5, Tiwari, Wu and Dai disclose everything as applied above. Tiwari, Wu and Dai do does not explicitly disclose wherein a third RRC message associated with an RRC resume is received in case that the context of the UE is obtained based on the one of the first resume identity or the second resume identity included in the second RRC message. However, this concept is well known in the art as disclosed by Rayavarapu. In the same field of endeavor, Rayavarapu discloses
wherein a third RRC message associated with an RRC resume is received in case that the context of the UE is obtained based on the one of the first resume identity or the second resume identity included in the second RRC message (para. 374, lines 9-12), 
wherein a fourth RRC message associated with a RRC setup is received in case that the context of the UE is not obtained based on the one of the first resume identity or the second resume identity included in the second RRC message (para. 597).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Rayavarapu’s method into Tiwari, Wu and Dai’s invention. One of ordinary skill in the art would have been motivated “in order to deliver the user data when required but to allow for certain power efficiency or system efficiency savings in the UE during the intervening periods of time” (para. 35, lines 10-12).

Regarding claim 10, Tiwari, Wu and Dai disclose everything as applied above. Tiwari, Wu and Dai do does not explicitly disclose wherein a third RRC message associated with an RRC resume is received in case that the context of the UE is obtained based on the one of the first resume identity or the second resume identity included in the second RRC message. However, this concept is well known in the art as disclosed by Rayavarapu. In the same field of endeavor, Rayavarapu discloses
wherein a third RRC message associated with an RRC resume is received in case that the context of the UE is obtained based on the one of the first resume identity or the second resume identity included in the second RRC message (para. 374, lines 9-12), 
wherein a fourth RRC message associated with a RRC setup is received in case that the context of the UE is not obtained based on the one of the first resume identity or the second resume identity included in the second RRC message (para. 597).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Rayavarapu’s method into Tiwari, Wu and Dai’s invention. One of ordinary skill in the art would have been motivated “in order to deliver the user data when required but to allow for certain power efficiency or system efficiency savings in the UE during the intervening periods of time” (para. 35, lines 10-12).

Regarding claim 15, it is substantially the same as claim 5, except claim 15 is in a UE device claim format. Because the same reasoning applies, claim 15 is rejected under the same reasoning as claim 5.

Regarding claim 20, it is substantially the same as claim 10, except claim 20 is in a base station device claim format. Because the same reasoning applies, claim 20 is rejected under the same reasoning as claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465


/WALTER J DIVITO/Primary Examiner, Art Unit 2419